


110 HR 1850 IH: Housing America's Workforce

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1850
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Ms. Velázquez (for
			 herself, Mr. Ramstad,
			 Mr. Gonzalez,
			 Mr. Baca, Ms. Moore of Wisconsin,
			 Mr. Reyes,
			 Ms. Loretta Sanchez of California, and
			 Mr. Towns) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  incentives for employer-provided employee housing assistance, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Housing America's Workforce
			 Act.
		2.Findings and
			 Purposes
			(a)FindingsThe Congress finds the following:
				(1)Resurgent housing markets are pricing out
			 low- and moderate-income families and are producing few lower-cost
			 units.
				(2)In many markets, housing costs have far
			 outgrown the rate of inflation and the gap between wages and housing costs is
			 widening, pushing affordable housing beyond the reach of an increasing number
			 of working families.
				(3)Despite the lowest mortgage rates in our
			 Nation’s history, millions of working families still find it extremely
			 difficult to rent or purchase a home. Many workers who fill jobs that provide
			 the backbone of our communities—teachers, firefighters, and police
			 officers—often cannot afford to live in the communities in which they
			 serve.
				(4)The United States Department of Housing and
			 Urban Development (HUD) considers housing affordable when a family spends no
			 more than 30 percent of its monthly income on rent and utilities. Entry-level
			 wage earners with annual incomes of up to $30,000 spending no more than 30
			 percent of their income on rent can only afford to pay up to $750 for rent. In
			 the high job-growth areas, such rents are not readily available.
				(5)According to a study by the Center for
			 Housing Policy in Washington, DC, the latest data available shows that in 2003,
			 approximately 5 million families paid more than half of their income for
			 housing or lived in dilapidated conditions, or both, despite the fact they were
			 working full time jobs. Moreover, the number of working families with critical
			 housing problems has increased 67 percent between 1997 and 2003.
				(6)Affordable housing is the key to creating
			 and sustaining healthy, economically vibrant communities.
				(7)The lack of affordable housing across the
			 United States has been shown to cause or contribute to labor shortages.
				(8)Under employer-assisted housing (EAH)
			 programs employers provide much needed housing assistance to their
			 employees.
				(9)EAH programs are innovative local solutions
			 that have increased affordable housing opportunities for thousands of working
			 families across America while benefitting the economy.
				(10)According to findings of the Rutgers
			 University American Affordable Housing Institute, employer-assisted housing
			 increases productivity by reducing commuting time as well as saves money on
			 recruitment and retention.
				(11)The future growth of EAH programs will
			 remain dependent upon increasing individual employer knowledge and
			 implementation of these programs.
				(12)EAH programs will not solve the Nation’s
			 housing problems but such programs do seek to address the challenge from a new
			 perspective and allow the private sector to play a direct role in promoting
			 housing affordability. Additionally, EAH programs can help to promote
			 redevelopment and reinvestment in distressed communities.
				(b)PurposesThe purposes of this Act are as
			 follows:
				(1)To expand affordable housing opportunities
			 to low- and moderate-income working individuals and families.
				(2)To encourage employers, counties, and
			 municipalities to invest in employer-assisted housing programs.
				3.Tax credit for
			 employer-provided employee housing assistance
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 business related credits) is amended by adding at the end the following new
			 section:
				
					45O.Employer-provided
				employee housing assistance
						(a)Allowance of
				credit
							(1)In
				generalFor purposes of
				section 38, the employer-provided employee housing assistance credit determined
				under this section for any taxable year is an amount equal to 50 percent of the
				qualified housing expenses paid by the employer during the taxable year if such
				expenses are furnished pursuant to a program described in subsection
				(b).
							(2)Per employee
				limitation
								(A)In
				generalThe aggregate amount
				of qualified housing expenses taken into account with respect to any eligible
				employee for any taxable year shall not exceed, when added to any qualified
				housing expenses taken into account for any preceding taxable year with respect
				to such employee—
									(i)in the case of homeownership assistance,
				the lesser of $10,000 or 6 percent of the purchase price of such employee's
				principal residence, and
									(ii)in the case of rental assistance,
				$2,000.
									(B)Inflation
				adjustment
									(i)In
				generalIn the case of any
				taxable year beginning after 2009, each dollar amount referred to in
				subparagraph (A) shall be increased by an amount equal to—
										(I)such dollar amount, multiplied by
										(II)the cost-of-living adjustment determined
				under section (1)(f)(3) for the calendar year in which the taxable year begins,
				by substituting 2008 for 1992.
										(ii)RoundingIf any amount as adjusted under clause (i)
				is not a multiple of $50, such amount shall be rounded to the nearest multiple
				of $50.
									(b)Housing
				assistance programFor
				purposes of this section, a housing assistance program is a separate written
				plan of an employer for the exclusive benefit of such employer's employees to
				provide the qualified housing expenses of such employees and which meets
				requirements similar to the requirements of paragraphs (2) through (6) of
				section 127(b).
						(c)Definitions and
				special rulesFor purposes of
				this section—
							(1)Eligible
				employee
								(A)In
				generalThe term
				eligible employee means any individual—
									(i)employed by an employer,
									(ii)whose household income does not exceed 120
				percent of the area median gross income (adjusted for household size) for the
				metropolitan statistical area (as defined in section 143(k)(2)(B)) in which the
				housing is located, and
									(iii)in the case of homeownership assistance,
				who is a qualified homebuyer.
									If the housing with respect to
				such employee is located in a high housing cost area (as defined in section
				143(f)(5)(C)), the income limitation under subparagraph (B) shall be adjusted
				(but not reduced) by the application of the rule under section 143(f)(5) by
				substituting 120 percent for 115 percent in
				subparagraph (B)(I) thereof.(B)Certain
				employees not eligibleThe term eligible employee
				shall not include—
									(i)any individual
				described in subparagraph (A), (B), or (C) of section 51(i)(1), and
									(ii)any 5-percent
				owner (as defined in section 416(i)(1)(B)).
									(2)Qualified
				housing expenses
								(A)In
				generalThe term
				qualified housing expenses means rental assistance or
				homeownership assistance towards the lease or purchase of housing.
								(B)Rental
				assistanceThe term
				rental assistance means assistance with security deposits and
				rental payments.
								(C)Homeownership
				assistanceThe term
				homeownership assistance means assistance for the purchase of a
				principal residence, including—
									(i)payment of qualified acquisition costs (as
				defined in section 72(t)(8)(C)),
									(ii)providing (or reducing the costs of)
				financing, including the funding of a permanent interest rate buydown,
									(iii)contributions to second mortgage pools or
				low interest loan programs accessible to eligible employees,
									(iv)mortgage guarantee programs for the
				repayment of any loans in default that are secured by an eligible employee and
				guaranteed by the employer,
									(v)contributions to Individual Development
				Accounts (within the meaning of section 404(h) of the Social Security Act)
				which are designated exclusively for the purchase of a home, and
									(vi)contributions to homebuyer education and
				homeownership counseling of eligible employees.
									(3)Principal
				residenceThe term
				principal residence has the same meaning as when used in section
				121, except such term shall not include a residence with a purchase price
				exceeding the greater of—
								(A)90 percent of the average area purchase
				price applicable to the residence, or
								(B)3.5 times the family income limit
				applicable to the eligible employee under paragraph (1)(A)(ii).
								(4)Qualified
				homebuyer
								(A)In
				generalThe term
				qualified homebuyer means any individual if such individual (and
				if married, such individual’s spouse) had no present ownership in a principal
				residence during the 3-year period ending on the date of the purchase of the
				principal residence to which this section applies.
								(B)One-time
				onlyIf an individual is
				treated as a qualified homebuyer with respect to any principal residence, such
				individual may not be treated as a qualified homebuyer with respect to any
				other principal residence.
								(5)Applicable
				rulesRules similar to the
				rules under section 127(c)(5)(A) shall apply for the purposes of this
				section.
							(d)Treatment of
				employers not able To use entire credit
							(1)Allowance of
				creditExcept as otherwise
				provided in this subsection, any credit allowable under subsection (a) to any
				employer described in paragraph (2)(C) may be transferred as provided in this
				subsection and the determination as to whether the credit is allowable shall be
				made without regard to the tax-exempt status of the employer.
							(2)Transfer of
				credit
								(A)In
				generalAn employer described
				in subparagraph (C) may transfer any credit to which paragraph (1) applies
				through an assignment to any other person. Such transfer may be revoked only
				with the consent of the Secretary.
								(B)RegulationsThe Secretary shall prescribe such
				regulations as necessary to ensure that any credit described in subparagraph
				(A) is assigned once and not reassigned by such other person.
								(C)Employer
				describedAn employer is
				described in this subparagraph if the employer is—
									(i)a State or political subdivision thereof,
				the District of Columbia, a possession of the United States, or an agency or
				instrumentality of any of the foregoing,
									(ii)an Indian tribal government (within the
				meaning of section 7871) or any agency or instrumentality thereof, or
									(iii)any entity exempt from taxation under
				section 501(a).
									(D)Transfer
				proceeds treated as arising from essential government functionAny proceeds derived by a person described
				in clause (i) or (ii) of subparagraph (C) from the transfer under subparagraph
				(A) of any credit to which paragraph (1) applies shall be treated as arising
				from the exercise of an essential government function.
								(E)Credit not
				incomeAny transfer under
				subparagraph (A) of any credit to which paragraph (1) applies shall not be
				treated as income for purposes of section
				501(c)(12).
								.
			(b)Credit allowed
			 as part of general business creditSection 38(b) of the Internal Revenue Code
			 of 1986 (defining current year business credit) is amended by striking
			 and at the end of paragraph (30), by striking the period at the
			 end of paragraph (31) and inserting , plus, and by adding at the
			 end the following new paragraph:
				
					(32)the employer-provided employee housing
				assistance credit determined under section
				45O(a).
					.
			(c)Conforming
			 amendments
				(1)Subsection (c) of section 196 of the
			 Internal Revenue Code of 1986 is amended by striking and at the
			 end of paragraph (12), by striking the period at the end of paragraph (13) and
			 inserting , and, and by adding at the end the following new
			 paragraph:
					
						(14)the employer-provided employee housing
				assistance credit determined under section
				45O(a).
						.
				(2)The table of sections for subpart D of part
			 IV of subchapter A of chapter 1 of such Code is amended by adding at the end
			 the following new item:
					
						
							Sec. 45O. Employer-provided
				employee housing
				assistance.
						
						.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
			4.Exclusion from income
			 of employer-provided employee housing assistance
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 items specifically excluded from gross income) is amended by inserting after
			 section 139A the following new section:
				
					139B.Employee housing
				assistance programs
						(a)Exclusion from
				gross income
							(1)In
				generalGross income of an
				eligible employee does not include amounts paid or incurred by the employer of
				such employee for qualified housing expenses provided to the employee if the
				assistance is furnished pursuant to a program described in subsection
				(b).
							(2)Limitation
								(A)In
				generalThe aggregate amount
				of qualified housing expenses which may be excluded under paragraph (1) with
				respect to any eligible employee for any taxable year shall not exceed, when
				added to any qualified housing expenses excluded in any preceding taxable year
				with respect to such employee—
									(i)in the case of homeownership assistance,
				the lesser of $10,000 or 6 percent of the purchase price of such employee's
				principal residence, and
									(ii)in the case of rental assistance,
				$2,000.
									(B)Inflation
				adjustment
									(i)In
				generalIn the case of any
				taxable year beginning after 2009, each dollar amount referred to in
				subparagraph (A) shall be increased by an amount equal to—
										(I)such dollar amount, multiplied by
										(II)the cost-of-living adjustment determined
				under section (1)(f)(3) for the calendar year in which the taxable year begins,
				by substituting 2008 for 1992.
										(ii)RoundingIf any amount as adjusted under clause (i)
				is not a multiple of $50, such amount shall be rounded to the nearest multiple
				of $50.
									(b)Housing
				assistance programFor
				purposes of this section, a housing assistance program is a separate written
				plan of an employer for the exclusive benefit of such employer's employees to
				provide the qualified housing expenses of such employees and which meets
				requirements similar to the requirements of paragraphs (2) through (6) of
				section 127(b).
						(c)Definitions;
				special rulesFor purposes of
				this section—
							(1)In
				generalAny term used in
				section 45O which is also used in this section shall have the same meaning as
				given such term by section 45O.
							(2)Applicable
				rulesRules similar to the
				rules under section 127(c)(5)(A) shall apply for purposes of this
				section.
							(3)Basis
				adjustmentFor purposes of
				this subtitle, if an exclusion is allowed under subsection (a) with respect to
				a residence, the basis of such residence shall be reduced by the amount of the
				exclusion.
							.
			(b)Reporting
			 requirementsSubsection
			 (d)(1) of section 6039D of the Internal Revenue Code of 1986 (relating to
			 returns and records with respect to certain fringe benefit plans) is amended by
			 striking or 137 and inserting 137, or
			 139B.
			(c)Conforming
			 amendments
				(1)The table of sections for part III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 139A the following new
			 item:
					
						
							Sec. 139B. Employee housing
				assistance
				programs.
						
						.
				(2)Subsection (a) of section 1016 of such Code
			 (relating to adjustments to basis) is amended by striking and at
			 the end of paragraph (36), by striking the period at the end of paragraph (37)
			 and inserting , and, and by adding at the end the following new
			 paragraph:
					
						(38)in the case of a residence with respect to
				which amounts were excluded from income under section 139B, to the extent
				provided in section
				139B(c)(3).
						.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning December 31, 2008.
			5.Grants to cover
			 employer-assisted housing program costs
			(a)Grants
			 authorized
				(1)In
			 generalThe Secretary may
			 award a grant to an eligible entity to pay—
					(A)the operating costs of administering an
			 employer-assisted housing program;
					(B)for technical assistance provided by the
			 eligible entity to an employer in connection with such a program; and
					(C)for costs associated with promoting,
			 publicizing, or otherwise attempting to distribute information relating to such
			 a program.
					(2)DurationGrants in an annual aggregate total of not
			 more than $5,000,000 may be awarded under this subsection during each of fiscal
			 years 2008, 2009, and 2010.
				(3)Award
			 basisThe Secretary shall
			 award grants under this section on a competitive basis.
				(b)Eligible
			 entitiesTo be eligible to
			 receive a grant under this section, an entity shall demonstrate that it
			 is—
				(1)a nonprofit housing organization with a
			 relevant mission and demonstrated track record in housing counseling or
			 employer-assisted housing contracted by an employer to assist the employer in
			 establishing or maintaining an employer-assisted housing program; or
				(2)a city, county, town, township, parish,
			 village, hamlet, or other general purpose political subdivision of a State that
			 seeks to establish or maintain, or otherwise participate in an
			 employer-assisted housing program for its own employees.
				(c)ApplicationEach eligible entity seeking a grant under
			 this section shall submit an application to the Secretary at such time, in such
			 manner, and containing such information as the Secretary may require.
			(d)Limitation on
			 use of fundsA grant awarded
			 to an eligible entity under this section shall be used only for the purposes
			 described under subsection (a).
			(e)Reports
				(1)In
			 generalEach eligible entity
			 receiving a grant under this section shall annually prepare and submit to the
			 Secretary a report that describes the—
					(A)amount of grant funds expended during the
			 year;
					(B)total amount—
						(i)of funds expended during the year to
			 administer an employer-assisted housing program; and
						(ii)of down payment assistance provided by such
			 a program;
						(C)total number of employees utilizing such a
			 program;
					(D)number of employees utilizing such a
			 program—
						(i)who are time homebuyers;
						(ii)who are previous homeowners; and
						(iii)who live in high-cost housing areas;
						(E)average—
						(i)income of employees utilizing such a
			 program;
						(ii)age of employees utilizing such a program;
			 and
						(iii)cost of a home purchased under such a
			 program;
						(F)ethnicity of employees utilizing such a
			 program; and
					(G)number of housing units affected by such a
			 program.
					(2)Clearinghouse
			 and dissemination
					(A)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Secretary shall establish a
			 national clearinghouse, including a website, designed—
						(i)to provide information about
			 employer-assisted housing programs to—
							(I)Federal, State, and local government
			 entities; and
							(II)interested groups, businesses, persons, and
			 organizations; and
							(ii)to collect and disseminate the information
			 gathered from the reports required under paragraph (1).
						(B)WebpostingThe Secretary shall ensure that—
						(i)each report submitted under paragraph (1)
			 is posted to the website of the national clearinghouse established under
			 subparagraph (A); and
						(ii)the website of the Department of Housing
			 and Urban Development provides a hyperlink to such reports on the website of
			 the national clearinghouse.
						(f)DefinitionsAs used in this section:
				(1)SecretaryThe term Secretary means the
			 Secretary of Housing and Urban Development.
				(2)Nonprofit
			 housing organizationThe term
			 nonprofit housing organization means any organization
			 that—
					(A)the Internal Revenue Service has ruled is
			 exempt from income taxation under paragraphs (3), (4), or (5) of section 501(c)
			 of the Internal Revenue Code of 1986; and
					(B)has as its stated purpose to produce,
			 maintain, operate, or promote affordable housing.
					(g)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $5,000,000 for each of fiscal years 2008, 2009,
			 and 2010 to carry out this section.
			6.Evaluation of
			 employer-assisted housing programs
			(a)In
			 generalA study of
			 employer-assisted programs shall be carried out in accordance with subsection
			 (b) for the purposes of evaluating the effects of the tax benefits provided
			 under sections 3 and 4 and the grant program established under section 5
			 on—
				(1)such programs; and
				(2)the private sector resources leveraged to
			 further fund such programs.
				(b)National
			 evaluation
				(1)In
			 generalThe Comptroller
			 General of the United States (in this section referred to as the
			 Comptroller General) shall conduct the study required under
			 subsection (a).
				(2)RequirementsThe study required under subsection (a)
			 shall include an analysis and summary of—
					(A)the total number of—
						(i)employers participating in
			 employer-assisted housing programs;
						(ii)States that have enacted employer-assisted
			 housing program legislation; and
						(iii)States considering enacting such
			 legislation;
						(B)the extent to which Federal funds are being
			 used to support employer-assisted housing programs;
					(C)the size and nature of existing Federal,
			 State, and private employer-assisted housing programs;
					(D)the types of assistance offered to
			 employees under employer-assisted housing programs;
					(E)the distribution of employers offering
			 employer-assisted housing programs, including a review of the—
						(i)geographic distribution of such
			 employers;
						(ii)industry distribution of such employers;
			 and
						(iii)size distribution of such employers;
						(F)the extent to which employer-assisted
			 housing programs are located in high-cost housing
			 markets;
					(G)the extent to which employers are able to,
			 and have made, use of the tax benefits provided under this Act;
					(H)the information contained in the reports
			 submitted under section 5(e); and
					(I)any other information that the Comptroller
			 General determines would be relevant and helpful to the Secretary of Housing
			 and Urban Development (in this section referred to as the
			 Secretary) in evaluating the effects of the tax benefits
			 provided under sections 3 and 4 and the grant program established under section
			 5.
					(c)ConsultationIn conducting the study required under
			 subsection (a), the Comptroller General shall consult with—
				(1)appropriate Federal, State, and local
			 government entities; and
				(2)interested groups, businesses, persons,
			 universities, and organizations.
				(d)Report
				(1)Interim
			 reportNot later than January
			 1, 2011, the Comptroller General shall submit to the Secretary an interim
			 report on the findings of the study required under subsection (a).
				(2)Final
			 reportNot later than
			 December 31, 2012, the Comptroller General shall submit to the Secretary a
			 final report that describes—
					(A)the findings of the study required under
			 subsection (a); and
					(B)any conclusions and recommendations of such
			 study.
					(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $1,000,000 to carry out this section.
			
